                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                           Plaintiff,

                   v.

    JOHN PEARL SMITH, II,                        Case No. 3:16-cr-00086-SLG-1

                           Defendant.


            ORDER REGARDING MOTION TO DISMISS COUNTS 1, 9, and 13

         Before the Court at Docket 288 is Defendant John Pearl Smith, II’s Motion to

Dismiss Counts 1, 9, 13 Because the Robberies Did Not Affect Interstate Commerce.

The Government filed an opposition. 1 Mr. Smith did not file a reply.

         The Superseding Indictment charges Mr. Smith with three Hobbs Act robberies,

Counts 1, 9, and 13. 2 The Hobbs Act criminalizes robberies affecting “commerce over

which the United States has jurisdiction.” 3 Mr. Smith asserts that “[a]ll three robberies

occurred within [the] State of Alaska and the discovery provided by the Government

makes it clear that none had any direct relation to interstate commerce.”4 Mr. Smith

acknowledges that Supreme Court precedent is to the contrary, but he “makes this

argument in order to preserve this issue on review.” 5


1
    Docket 317.
2
    Docket 102 (First Superseding Indictment).
3
    18 U.S.C §1951.
4
    Docket 288 at 1.
5
    Docket 288 at 2.




           Case 3:16-cr-00086-SLG Document 351 Filed 02/20/19 Page 1 of 2
          As Mr. Smith and the Government recognize, this Court is bound by the Supreme

Court’s reasoning and holdings in Gonzales v. Raich 6 and Taylor v. United States. 7 Raich

held that the aggregate effects of intrastate production, possession, and sale of marijuana

on interstate commerce triggered Congress’s authority under the Commerce Clause to

regulate purely intrastate drug activities. 8 Taylor extended that holding to the commerce

element of Hobbs Act robberies. 9       Because the United States has jurisdiction over

intrastate drug activities, robberies affecting intrastate possession and sale of drugs affect

commerce regulated by the Hobbs Act. 10 Accordingly, robberies affecting intrastate drug

activities violate the Hobbs Act. 11

          In light of the foregoing, IT IS ORDERED that the motion at Docket 288 is DENIED.

          DATED this 20th day of February, 2019 at Anchorage, Alaska.

                                                      /s/ Sharon L. Gleason
                                                      UNITED STATES DISTRICT JUDGE




6
     545 U.S. 1 (2005).
7
    136 S. Ct. 2074 (2016).
8
    545 U.S. at 19, 32–33.
9
    136 S. Ct. at 2077.
10
     Taylor, 136 S.Ct. at 2077.
11
     Taylor, 136 S.Ct at 2080.

Case No. 2016-cr-00086-SLG, United States v. Smith
Order on Motion to Dismiss Counts 1, 9, 13 (Hobbs Act)
Page 2 of 2
            Case 3:16-cr-00086-SLG Document 351 Filed 02/20/19 Page 2 of 2
